[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 97-9009

                 IN RE: BRIDGET M. HAYES,

                         Debtor.

                   BRIDGET M. HAYES,

                       Appellant,

                           v.

            JOSEPH BRAUNSTEIN, ETC., ET AL.,

                       Appellees.

APPEAL FROM THE UNITED STATES BANKRUPTCY APPELLATE PANEL
OF THE FIRST CIRCUIT            

                         Before

                 Boudin, Circuit Judge,
             Coffin, Senior Circuit Judge,
               and Lynch, Circuit Judge.

 Bridget M. Hayes on brief pro se.
 Donald K. Stern, United States Attorney, and Christopher
Alberto, Assistant United States Attorney, on brief for appellee
United States of America.

June 26, 1998

                                        Per Curiam.  We have carefully reviewed the briefs 
and the record on appeal and affirm the judgment below.  The
appellant failed to present substantial evidence rebutting the
duly-filed claim.  The Bankruptcy Court's equitable powers do
not extend to abridging the substantive rights of creditors. 
In re Ludlow Hospital Society, Inc. 124 F.3d 22, 27-28 (1st Cir.
1997).
          Affirmed.  Loc. R. 27.1.